DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 05/21/2020
Application is a 371 of PCT/JP2018/026383 07/12/2018
Application claims a FP date of 11/28/2017
Claims 1, 6-7 are independent
Claims 1-7 are pending

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in instant Application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (U.S. Patent Number 5,594,816).

Regarding Claims 1 and 6-7, Kaplan discloses an image processing device (title – computer based digital image noise reduction method) comprising: 
a region setting unit configured to set a region including a target pixel selected from among a plurality of pixels that form an image (Col 2, lines 20-25; From a matrix of pixels representing an image a set of neighborhood of pixels types is choose.  Kaplan further discloses that in step 2, for each pixel in the image (referred to as target pixel), all neighborhood around the pixel is chosen); 
a modeling unit configured to model, with a curved surface, a pixel value distribution of a plurality of pixels that form the region (Kaplan discloses this in Step 3 (Col 2, lines 30-50).  Here he discloses that for each target pixel, a least square regression is computed to fit a plane to the code values of the pixels in the neighborhood.  He further discloses that the image may be considered a mathematical surface to fit measured by x2 – which is a quadratic surface (curve)); and 
(In Step 4 (Col 2, lines 50-67) he discloses that a “noise reduced” code value for the target pixel is computed.  In Col 4, lines 20-25, Kaplan discloses that the algorithm replaces the target pixels code value by the least squares.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gindele (U.S. Patent Number 6,681,954 B1) in view of Okamoto et al. (US Patent Number 5,754,618).

Regarding Claims 1 and 6-7, Gindele discloses an image processing device (In Fig 2 – Gindele discloses a digital imaging system which includes an image capture device 10 and an image processor 20) comprising: 
a region setting unit configured to set a region including a target pixel (Abstract; identifying pixel of interest; identifying at least two sampled local regions of pixels about the pixel of interest) selected from among a plurality of pixels that form an image (In Fig 1 and in Col 7, lies 1-30, Gindele discloses that the pixel contained in the local region of pixels are segmented into local regions or groups of pixels with each local region including the pixel of interest 210 labeled with X); 
a modeling unit configured to model, a pixel value distribution of a plurality of pixels that form the region (Abstract; calculating a noise free pixel estimate for each sampled local region of pixels; using the noise free pixel estimates, a noise model and the pixel of interest to calculate a weighting factor for each noise free pixel estimate); and 
a pixel value changing unit configured to replace a pixel value of the target pixel by a value of a position that corresponds to the target pixel (Abstract; using the noise free pixel estimates and the weighting factors for calculating a nose reduced pixel value; In Col 6, lines 55-60, Gindele further discloses about calculating a noise free pixel estimate for each region, and calculating a single noise reduced pixel value from the multiple of estimates to form the processed pixel value.  This procedure is repeated for some or all of the other pixels in the source digital image.).
Gindele discloses noise reduction models using pixel of interest and replacing pixel value but, fails to clearly disclose modeling with a curved surface and replacing a pixel value corresponding to pixel on the modeled curve.
Instead, in a similar endeavor, Okamoto discloses modeling with a curved surface and replacing a pixel value corresponding to pixel on the modeled curve (Okamoto, teaches throughout his disclosure, and especially in Fig 23a-23c and in Col 19 – Col 20 about Curved surface eight-way filter which enhances incongruous pixel in an original image, filters which extracts pixel values on a predetermined surface and a predetermined line, wherein each predetermined surface and predetermined line is at a different inclination.  He further teaches that a curved surface eight-way filter is used to specify the kind of missing surface to which an object pixel is a missing part and which performs enhancement of a pixel value.  In Col 13, Okamoto further teaches that the generation of the pixel value (pixel (x,y)) using the eight-way filter and how the speckle noise is removed from the generate image.).
Gindele and Okamoto are combinable because both are about image processing methods for noise reduction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the eight-way filter so as to fit a curved surface (circular or elliptical – Col 13, lines 15-20) as taught by Okamoto in the noise reducing device disclosed by Gindele.    
The suggestion/motivation for doing so would have been to improve the clarity of the image as disclosed by Okamoto in Col 14, lines 5-15. 
Gindele and Okamoto to obtain the invention as specified in claims 1 and 6-7.

Regarding Claim 3, Gindele in view of Okamoto discloses further comprising a target pixel selection unit configured to select a plurality of different target pixels while scanning the image, wherein the region setting unit sets, for each of the plurality of target pixels selected by the target pixel selection unit, a region that includes the respective target pixels (Okamoto:  Okamoto teaches this Col 3, lines 40-60 where he teaches that the “pixel selecting unit” has a strip like area rotating unit for rotating a strip like area in a detailed coordinate system about the object pixel by a specified angle per rotation where each pixel is expressed is expressed using a plurality of coordinate values and a pixel detecting unit which detects intersecting area.  This is further taught in detail in the flowcharts of Figs 31-32 and explained in the corresponding disclosure).

Regarding Claim 4, Gindele in view of Okamoto discloses wherein the modeling unit models the pixel value distribution of the plurality of pixels that form the set region with an Nth order curved surface (where N is an integer greater than or equal to 2) (Okamoto:  Okamoto, though out his disclosure teaches about four-way, eight-way filter and various other kids of filters. Four-way filters are taught in Col 11 and eight-way filters are taught in Col 13).

Regarding Claim 5, Gindele in view of Okamoto discloses wherein the region setting unit increases the number of the plurality of pixels that form the region as a magnitude of noise in the image increases (Gindele: Gindele discloses this throughout his disclosure and states that the present invention adapts the amount of noise reduction is based on the expected noise level.  This is achieved by use of probabilistic weighting factor which ranges in value based on the expected noise of the source imagery pixels.  Gindele in Col 6, lines 45-60 further discloses that the noise reduction module 100 implements a non-linear spatial filter noise reduction method and calculates a single noise reduced pixel value from the multiple pixel estimates, and in Fig 1, Gindele discloses local region 220 sampled by a 5 by 5 local neighborhood of pixels and discloses that the size of the local regions may be varied for effective noise removal and the size can vary from 3x3 to 31x31 and discloses that effective noise removal is enhanced with larger region sizes.  Further in Col 8, lines 25-50, he discloses the probabilistic weighting factor is related to the noise characteristics of the image pixels.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gindele (U.S. Patent Number 6,681,954 B1) in view of Okamoto et al. (US Patent Number 5,754,618) as applied to Claim 1 above and further in view of Trifonov et al. (U.S. Patent Publication Number 2003/00076999 A1)

Regarding Claim 2, Gindele in view of Okamoto discloses wherein: the pixel value of the plurality of pixels that form the image holds three values that correspond to (Okamoto: In the flow charts of Figs 21-22, Okamoto teaches pixel representation using all the three axes and Figs 23A-23C shows the curved surface being a cylinder); 
the modeling unit models, with the curved surface, a value distribution for each of the three values corresponding the respective axis of the three-dimensional space for the plurality of pixels that form the set region (In Fig 24A-24C, Fig 25 and in Col 20, Okamoto teaches that each pixel is expressed as an array of relative coordinates of the curved surface and the object pixel); and 
the pixel value changing unit replaces the three values of the pixel value of the target pixel by values of the position that corresponds to the target pixel on the curved surface modeled for each of the three values (Okamoto teaches this in the flow chart of Fig 31 and the flowchart of the subroutine in Fig 32 where he teaches that the pixel values are rewritten using all the three coordinate planes.)
However, Gindele in view of Okamoto discloses the three-dimensional pixel values, but fails to clearly disclose three-dimensional color space.
Instead, in a similar endeavor, Trifonov discloses three-dimensional color space (Trifonov teaches in his entire invention about Moiré and discloses that it is a form of noise or undesirable noise variations in three-dimensional color space and in ¶0050 he teaches about removal of noise, including moiré noise, by providing three-dimensional representation of an image color brightness channel as a surface over the plane of the image. Further in¶0057 Trifonov teaches the representation of the color using the three axes and the process of removing noise using the three axes).
Gindele, Okamoto and Trifonov are combinable because both are about image processing methods for noise reduction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to represent color of an image pixel using the three-dimensional axis as taught by Trifonov in the noise reducing device disclosed by Gindele in view of Okamoto.    
The suggestion/motivation for doing so would have been to improve the clarity of the image and smooth noise and moiré patterns as disclosed by Trifonov in ¶0043. 
Therefore, it would have been obvious to combine Gindele, Okamoto and Trifonov to obtain the invention as specified in claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 19, 2022